Citation Nr: 0527073	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  99-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gynecological disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






INTRODUCTION

The veteran served on active duty from May 1989 to August 
1989 and from December 1990 to May 1991, which included 
service in Southwest Asia.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana.  The veteran and her representative appeared before 
the undersigned Veterans Law Judge at a hearing at the RO in 
May 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2004, the Board requested a medical expert opinion 
on this issue.  After the opinion was received, the Board 
provided the veteran a copy of the opinion in July 2005.  In 
August 2005 response, the veteran stated that she had 
additional evidence to submit and requested that her case be 
sent to the RO for review.  She did not provide a waiver of 
jurisdiction.  38 C.F.R. § 20.1304 (2004).

Additionally, in the April 2004 medical expert opinion, the 
VA doctor noted that the veteran had a +PPD for Tuberculosis 
and noted that there is an association between tuberculosis 
and infertility.  The VA doctor stated that this should be 
investigated.

After undertaking any development deemed essential in 
addition to that specified above, the VBA AMC should 
readjudicate the claims of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, 
entitlement to service connection for fatigue, headaches, 
gastrointestinal symptoms, muscle and joint pain, a skin 
condition, sleep disturbances and respiratory symptoms, to 
include as undiagnosed illnesses, and entitlement to an 
evaluation in excess of 10 percent for carpal tunnel syndrome 
of the right wrist.

Accordingly, the case is remanded for further action as 
follows:

The VBA AMC/RO should consider the 
additional evidence.  If the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC 
should issue a SSOC. The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits. A 
reasonable period of time for a response 
should be afforded. Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order. By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the VBA AMC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




